United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 97-2156
                                 _____________

Vurlon Murray, Jr., doing business     *
as Murray Farms,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Dan Glickman, Secretary of             *
Agriculture,                           *       [UNPUBLISHED]
                                       *
            Appellee.                  *
                                 _____________

                               Submitted: April 17, 1998
                                   Filed: June 23, 1998
                                _____________

Before McMILLIAN, BOWMAN,1 and MURPHY, Circuit Judges.
                        _____________

PER CURIAM.

      Vurlon Murray, a farmer, alleges that his soybean crop was damaged by adverse
weather in 1994. He applied to the Department of Agriculture for disaster relief
benefits. The Department of Agriculture denied his application, and Murray sought




      1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
judicial review of this decision in the District Court.2 The District Court granted
summary judgment to the Department of Agriculture, holding that the denial of benefits
was not arbitrary or capricious. Having reviewed the record, we agree with the District
Court. The administrative decision is supported by substantial evidence on the record
as a whole. Accordingly, we affirm for the reasons expressed in the District Court's
opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                          -2-